Citation Nr: 1628004	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  His service included a combat tour in Vietnam from November 1967 to November 1968.  He was the recipient of the Bronze Star Medal, Purple Heart, and Combat Infantryman Badge (CIB). 

This appeal to the Board of Veterans' Appeals (Board) arose from January 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas that denied the benefit sought on appeal.

In April 2016, the Veteran appeared at a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.  The undersigned held the record of the hearing open for 60 days for submission of additional evidence.


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its onset in active service nor is it causally connected to active service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the January 2009 rating decision, via an August 2008 letter, the RO provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his representative asserts any notice error or specific prejudice as a result.  Hence, The Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA and non-VA records, including the examination report, are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or his representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardship of such service even if there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The so called combat exception, however, does not obviate the need for evidence of a medical nexus between a current disability and military service.  Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss as an organic disease of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology. Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

In his Notice of Disagreement, the Veteran asserted that he was not administered a hearing test at his separation from active service.  (10/14/2009 VBMS entry)  He maintained that assertion at the hearing, as he testified that he waived a hearing test because he wanted to go home.  The Veteran also testified that, in 1969, while at a VA treatment facility for another matter, his mother asked if someone could look into his hearing loss.  (04/20/2016 VBMS-Hearing Testimony, pp. 5-6)  The Veteran's wife testified that she knew the Veteran for two years prior to their marriage 25 years earlier, and that the Veteran had always been hard of hearing.  He told her that he lost his hearing in Vietnam.

A VA audio examination was conducted in July 2008.  (07/02/2008 VBMS-VA Examination)  The examiner reviewed the claims file as part of the examination and took and considered the Veteran's lay reported history of his hearing loss.  The examination revealed a mild to severe sensorineural hearing loss in the right ear, and moderate to severe sensorineural hearing loss in the left.  The examiner noted the Veteran's combat service and the in-service noise exposure related to significant combat.  The Veteran reported further that, after his active service, he farmed for about 10 to 15 years and also worked for a power company as a tree trimmer for 11 years.  He added that hearing protection was required during that period of time, and he denied any history of recreational shooting or hunting.

The examiner noted that the Veteran's reported long history of hearing loss had its onset in the early 1990s, and that he denied any history of tinnitus.  After review of the examination results and the Veteran's reported history, the examiner opined that it was not at least as likely as not that the Veteran's current bilateral hearing loss either had its onset in active service or that it was causally connected to his active service.  The examiner noted that, in light of the completely normal audiometric thresholds recorded at the Veteran's separation from service in 1969 (08/12/1969 VBMS-STR, p. 2), it was apparent that the Veteran's decline in hearing acuity began after his active service.  The examiner opined that, although the Veteran had significant military noise exposure, his normal audiometric thresholds at separation was clear and convincing evidence that his hearing was not affected by that noise exposure.  At separation from service in 1969, the Veteran had normal audiometric thresholds recorded at all frequencies tested.  There were absolutely no threshold shifts recorded at any frequency at that time.  As to the likely etiology of the Veteran's hearing loss, the examiner opined that it was due to a combination of genetic and environmental factors that had occurred subsequent to separation from service, specifically presbycusis-that is, the aging process.

The Board finds that the examiner's opinion is supported by the evidence of record, and that the examiner provided an ample rationale for the opinion.  See Nieves v. Rodriguez, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that the Veteran is fully competent to identity his hearing loss and the date of its onset.  See 38 C.F.R. § 3.159(a)(2).  Nonetheless, while his lay reports are competent evidence, they still must be assessed against the other evidence of record.

As concerns the Veteran's assertions that he was not administered a hearing test as part of his separation from active service, the April 1969 Report of Medical Examination For Separation is clear evidence that his recall is inaccurate.  The Board finds also that the results of his hearing test at separation minimizes the weight to be accorded to the Veteran's testimony that his mother asked that his hearing loss be looked into in 1969, the same year he separated from service.  The Veteran may be entirely sincere in his belief, but the evidence of record shows his recall is not accurate.  There also is the case that the Veteran has consistently reported that his hearing loss started in the 1990s, many years after his active service.  His private physician noted in July 1999 that he had a slight decrease in hearing, and that he did not wear hearing aids.  (12/22/2007 VBMS entry-Medical Treatment-Non-Government Facility, p. 5)  There is no indication that the Veteran attributed his hearing loss to his military service.  As noted by the VA examiner, the Veteran reported the early 1990s as the date of onset for his hearing loss.

The Board acknowledges the Veteran's wife testimony that the Veteran had been hard of hearing throughout their entire relationship.  The Board also acknowledges that the VA audio examiner did not have that lay evidence to consider, as her testimony was not a matter of record in 2008.  The Board finds an insufficient basis to remand for that purpose.  As noted earlier, the Veteran's wife testified that they had been married for 25 years, and that she knew him for two years before.  That would have been approximately 1979, still some 10 years after the Veteran's separation from service.  Further, as she testified, she relied in part on the Veteran's telling her what he believe caused his hearing loss.  As discussed earlier, his belief is shown by the evidence to be inaccurate.

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


